Exhibit 10.3

January 8, 2009

Mr. Clifford K. Bown

Executive Vice President, Chief Financial Officer

VASCO Data Security International, Inc.

1901 South Myers Road, Suite 210

Oakbrook Terrace, IL 60181

Dear Mr. Bown:

This letter is a supplement to your employment agreement with VASCO Data
Security International, Inc. (VASCO) dated January 1, 2003 and amended effective
December 31, 2008 (“Employment Agreement”) and amends the letter agreement dated
February 26, 2007 (“First Letter Agreement”), and confirms our mutual
understanding of the terms and conditions applicable to your assignment to work
in Switzerland. It is understood that your Employment Agreement and the terms of
the First Letter Agreement not modified in this letter agreement will continue
in full force and effect.

It is agreed that your term of the assignment outlined in the First Letter
Agreement will be extended for one year (a total of three years),
notwithstanding termination of the Employment Agreement in accordance with its
terms and conditions. Should the assignment continue beyond three years, then
new terms will be agreed upon with you.

Base Salary and Bonus Scheme

As stated in the First Letter Agreement, your base salary will continue to be
determined by the Compensation Committee of the Board of Directors of VASCO in
accordance with your Employment Agreement and paid by bi-monthly installments
directly into your nominated bank account. Such base salary shall in no event be
less than your current annual base salary of $315,000.

As stated in the First Letter Agreement, your annual performance bonus amounts
and related performance targets will also be determined annually by the
Compensation Committee of the Board of Directors of VASCO in accordance with
your Employment Agreement. The annual targeted bonus amount shall in no event be
less than your current annual target bonus of $189,000.

Goods and Services Allowance

The amount of your goods and services allowance, as stated in the First Letter
Agreement, will be increased to CHF 7,307 per month.

Housing and Utility Allowance

The amount of your housing and utility allowance, as stated in the First Letter
Agreement, will remain at USD 4,500 per month, but will be paid in Swiss Francs.
You agree that the Swiss Franc equivalent of USD 4,500 is CHF 4,802.

Transportation

You will receive a car allowance of CHF 1,333 per month.



--------------------------------------------------------------------------------

This agreement is made in Illinois in the U.S. and shall be subject to the state
and federal laws thereof. In the event any provision of this letter shall be
held invalid or unenforceable by reason of law, such invalidity shall not affect
or render invalid or unenforceable any other provision of the letter.

 

Sincerely, VASCO Data Security International, Inc.

/s/ T. Kendall Hunt

T. Kendall Hunt Chairman and CEO

VASCO Data Security International, Inc. I hereby agree and accept this
assignment as outlined above. I understand all policies which apply to U.S.
domestic employees, including employment at will policy, will also apply to me.
I also understand that this is not a Contract of Employment, but an agreement
which supplements any existing arrangements.

 

Signature:  

/s/ Clifford K. Bown

     Date: 01/12/09   (Clifford K. Bown)     